Citation Nr: 0827071	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
3, 2002, for the assignment of a 20 percent evaluation for a 
low back disability.   

2.  Entitlement to an effective date earlier than September 
3, 2002, for the assignment of a separate 10 percent 
evaluation for sensory loss of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which increased the disability rating 
for the veteran's service-connected low back disability, from 
noncompensable to 20 percent disabling, effective from 
September 3, 2002, the date the veteran filed a claim for an 
increased rating for his low back disability, and granted a 
separate 10 percent disability rating for sensory loss of the 
right lower extremity, also effective from September 3, 2002.  
The RO issued a notice of the decision in April 2003 and the 
veteran timely filed a notice of disagreement in August 2003, 
disagreeing with the effective dates for the 20 and 10 
percent ratings for his low back disability and right lower 
extremity sensory loss, respectively.  Thereafter, in 
November 2003, the RO issued a statement of the case, and the 
veteran subsequently filed a timely substantive appeal later 
that month.                 

The veteran initially had requested a Travel Board hearing.  
However, in December 2003, he withdrew that request and 
indicated that he preferred to have a hearing before a 
decision review officer at the RO.  In April 2004, such a 
hearing was conducted.   

In the decision below, in awarding an earlier effective date 
for a compensable rating for the veteran's low back 
disability, the Board finds that a May 1969 rating decision 
which failed to grant an initial 10 percent evaluation for 
the veteran's service-connected low back disability was 
clearly and unmistakably erroneous.  As such, a revision of 
the May 1969 rating decision to correct this clear and 
unmistakable error (CUE) is warranted and the appeal for an 
earlier effective date for a compensable for the veteran's 
low back disability is granted in part.  As explained in more 
detail below, given the decision in this case and the fact 
that the veteran has not been furnished with the law and 
regulation pertaining to CUE in RO decisions, the Board finds 
that the issue of entitlement to an effective date earlier 
than September 3, 2002, for an even higher rating of 20 
percent claimed by the veteran rather than 10 percent granted 
herein for a low back disability, to include whether a May 
1969 rating decision contained CUE in failing to award an 
evaluation in excess of 10 percent for the low back 
disability, remains on appeal.  This issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a May 1969 rating action, the RO granted the veteran's 
claim of entitlement to service connection for low back 
strain, mild, and assigned a noncompensable disability 
rating, effective from December 8, 1968.  

2.  The RO's election to assign an initial zero percent 
rating for the veteran's low back disability, rather than a 
10 percent evaluation, from the VA Schedule for Rating 
Disabilities in its May 1969 rating action was not reasonably 
supported by the medical evidence of record at the time of 
that decision; the April 1969 VA examination showed a 
complaint of constant low back pain and objective medical 
evidence of slight limitation of motion of the lumbar spine 
and characteristic pain on motion, which undebatably 
warranted a 10 percent rating under the applicable rating 
criteria in effect at that time.  

3.  On September 3, 2002, the veteran requested that his 
service-connected low back disability be re-evaluated for a 
higher rating.     


4.  By an April 2003 rating action, the RO assigned a 
separate initial 10 percent rating for sensory loss of the 
right lower extremity secondary to the veteran's low back 
disability, effective from September 3, 2002 or the date of 
receipt of the reopened claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1969 decision contains CUE insofar as it did 
not assign an initial 10 percent disability rating for the 
veteran's service-connected low back disability; accordingly, 
an effective date of December 8, 1968 (one day after the 
veteran's separation from service) for a 10 percent rating is 
warranted.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (1969); 38 C.F.R. 
§§ 3.304(b); 3.322 (2007).      

2.  An effective date earlier than September 3, 2002, for the 
assignment of a separate 10 percent disability rating for 
sensory loss of the right lower extremity, is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.155, 3.400 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, as noted in the Introduction of this decision, 
the Board finds that the May 1969 rating decision which 
failed to grant an initial 10 percent rating for the 
veteran's service-connected low back disability was CUE, and 
as such, a revision of the May 1969 rating to correct the CUE 
is warranted.  Therefore, no further development is needed 
with regard to this aspect of the veteran's appeal.

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103. The Board concludes that the October 
2002 letter sent to the veteran by the RO apprised him of 
most of the information and evidence needed to support the 
claim and that for the information it failed to provide, no 
prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The October 2002 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  The Board 
finds that the veteran was effectively informed about the 
allocation of responsibilities between himself and VA in 
obtaining evidence to support this claim.  See Beverly, 19 
Vet. App. at 394; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board notes that the October 2002 letter did not provide 
notice about the type of evidence needed to substantiate the 
veteran's claim; it did not outline pertinent regulatory 
requirements to establish an earlier effective date.  Where 
such notice is lacking, the Board must determine whether 
prejudicial error resulted.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Court has held 
that an error "whether procedural or substantive, is 
prejudicial when [it] affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006); accord Sanders 
v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007).  That is, 
"the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication."  Id.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Id., at 121, and non- prejudicial 
error may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 
2007); accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board determines that although the RO failure to include 
complete VCAA notice in its October 2002 letter is presumed 
to be prejudicial error, it is rebutted because the veteran 
displayed actual knowledge about the type of evidence needed 
to support his claim.  In April 2004, a hearing was conducted 
at the RO.  At that time, the veteran testified that an 
effective date prior to September 3, 2002, for the assignment 
of a separate 10 percent evaluation for sensory loss of the 
right lower extremity, was warranted.  Specifically, the 
veteran maintained that because the sensory loss of the right 
lower extremity was a part of the service-connected low back 
disability, the separate 10 percent rating should have been 
assigned from December 8, 1968, the date the veteran filed 
his original claim for a low back disability.  By the nature 
of the argument presented, it is apparent that the veteran is 
aware of the pertinent regulatory requirements to establish 
an earlier effective date.  Thus, in the Board's view, the 
evidence of record shows that the veteran was actually aware 
of the evidence needed to substantiate his claim, despite the 
fact that the October 2002 RO letter failed to so indicate.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran displayed actual 
knowledge of the information and evidence necessary to 
substantiate his claim).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the April 
2003 RO decision that is the subject of this appeal in its 
October 2002 letter.  In addition, although the October 2002 
letter was incomplete, the Board determines that the RO cured 
this defect by providing complete VCAA notice together with 
readjudication of the claim, as demonstrated by the November 
2003 statement of the case and rating action.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  Thus, the 
veteran was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than September 3, 2002, for the assignment of a 
separate 10 percent evaluation for sensory loss of the right 
lower extremity, and as a result, any question as to the 
appropriate effective date to be assigned is moot.  Dingess, 
19 Vet. App. at 473.  In this case, the veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, he has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

In regard to the veteran's effective date claim, there is no 
indication that there is any relevant evidence, to include 
medical records, that have not been obtained and it is not 
contended otherwise.  Resolution of this claim turns on the 
Board's application of the relevant law and regulations 
governing effective dates for increased ratings to the 
evidence already associated with the claims file.  See 38 
C.F.R. § 3.400(o). Thus, there is no duty to provide an 
examination or medical opinion as it could not affect 
adjudication of this claim.  Consequently, there is no 
further duty to assist the veteran with the development of 
his earlier effective date claim.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




II. Raised CUE Claim

Under applicable criteria, RO decisions that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  See 38 C.F.R. § 3.105(a). The 
question of whether clear and unmistakable error is present 
in a prior determination is analyzed under a three-pronged 
test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Under 38 U.S.C.A. § 5109A, a decision by the Secretary is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision that constitutes a 
reversal or revision of a prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  Review to determine whether 
CUE exists in a case may be instituted by the Secretary on 
the Secretary's own motion or upon request of the claimant.  
38 U.S.C.A. § 5109A (2007).

In light of the above, the Board finds that under 38 U.S.C.A. 
§ 5109A, the Board has the authority to institute review of 
the evidence of record to determine whether there was CUE in 
the rating decision of May 1969.  The CUE issue is raised 
because upon consideration of the regulations in effect in 
May 1969, the Board finds that the regulations were 
incorrectly applied to the facts of the case and that, had 
the regulations been correctly applied, the outcome of the 
case would have been manifestly different.  Specifically, 
with the only post-service medical evidence of record at the 
time the veteran filed his original claim showing limitation 
of motion of the lumbar spine that falls squarely within 
"slight", it is undebatable that a 10 percent should have 
been assigned.

With respect to the factual background, the veteran's service 
medical records show that in March 1967, the veteran 
sustained a mild back strain in an automobile accident and 
subsequently developed chronic low back pain.  

In April 1969, the veteran underwent a VA examination.  At 
that time, he stated that he had experienced constant low 
back pain since his in-service automobile accident.  Upon 
physical examination, forward bending was to 60 degrees; 
backward bending was to 10 degrees; L-2 to the right was to 
15 degrees; and L-2 to the left was to 15 degrees.  The 
examiner indicated that the veteran had mild limitation of 
motion in the low back.  There were no sensory changes in the 
lower extremities.  Knee and heel jerks were normal and 
equal.  The veteran could walk on his heels and his toes.  
The impression was of low back strain, mild.  An x-ray of the 
veteran's lumbosacral spine was reported to be negative.  

In a May 1969 rating action, the RO granted service 
connection for a low back strain, mild.  At that time, the RO 
assigned a noncompensable disability rating under Diagnostic 
Code 5294, effective from December 8, 1968, the day after the 
veteran's separation from service.  The veteran was provided 
notice of the decision and his appellate rights.  He did not 
file a notice of disagreement.  Therefore, the May 1969 
rating decision became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of that unfavorable determination.  38 U.S.C.A. § 
7105(c) West 2002 & Supp. 2007).    

As set forth above, review for clear and unmistakable error 
in a final RO decision must be based on the record and the 
law that existed at the time of the challenged decision was 
made.  In this regard, in 1969, VA's Schedule for Rating 
Disabilities (Rating Schedule) provided that under Diagnostic 
Code 5295, lumbosacral strain was to be rated by comparison 
with sacro-iliac injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1969).  Sacro-iliac injury was rated under Diagnostic 
Code 5294 and if there were only slight subjective symptoms 
present, a noncompensable disability rating was warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5294 (1969).  With 
characteristic pain on motion, a 10 percent disability rating 
was warranted.  Id.  In addition, another pertinent 
Diagnostic Code was 5292 for limitation of motion of the low 
back (lumbar spine).  Under Diagnostic Code 5292, a 10 
percent rating was assigned for slight limitation of motion 
of the lumbosacral spine.  A 20 percent evaluation was 
warranted for limitation of motion that was moderate in 
severity.  The maximum schedular evaluation of 40 percent 
required severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1969).

In light of the above, the Board concludes that the complaint 
of constant low back pain and range of motion findings from 
the veteran's April 1969 VA examination clearly equate to 
slight limitation of motion under Diagnostic Code 5292.  This 
examination report was the only post-service medical evidence 
of record at that time and it undebatably showed low back 
pain and slight limitation of motion.  However, in the May 
1969 rating action, the RO did not consider Diagnostic Code 
5292 when assigning a zero percent rating for the veteran's 
service-connected low back disability.  

As previously stated, the failure of the RO to correctly 
apply statutory and regulatory provisions extant at the time 
of the decision will be basis for revision due to CUE.  
Therefore, the question before the Board is whether the 
omission to consider rating the veteran's service-connected 
low back disability under Diagnostic Code 5292 for limitation 
of motion of the low back constituted CUE.  In the Board's 
view, it does.  Again, at the time of the April 1969 VA 
examination, the veteran gave a history of constant low back 
pain and forward bending was to 60 degrees.  In addition, the 
examiner specifically concluded that the veteran had mild 
limitation of motion of the low back.  These range of motion 
findings clearly equate to slight limitation of motion of the 
lumbosacral spine.  The failure of the RO to consider this 
evidence and Diagnostic Code 5292 was error and the sort of 
error which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  

In light of the above, it is indisputable that the RO failed 
to correctly apply statutory and regulatory provisions extant 
at the time of the May 1969 rating action.  At the time of 
the May 1969 rating action, a 10 percent disability rating 
was warranted under Diagnostic Code 5292 for slight 
limitation of motion of the lumbosacral spine.  The April 
1969 VA examination clearly showed slight limitation of 
motion of the lumbosacral spine.  It is also pertinent to 
note that the diagnosis was lumbar strain (Code 5295) and not 
sacroiliac injury (Code 5294 assigned by the RO) and the only 
post-service medical evidence of record showed characteristic 
pain on motion of the low back, in addition to the slight 
limitation of motion.  Therefore, under the circumstances of 
this case, and in light of the above, the Board finds that 
the record, as it was constituted at the time of the May 1969 
rating decision, leads indisputably to the conclusion that 
the RO committed CUE in failing to assign an initial 10 
percent evaluation under Diagnostic Code 5292 for slight 
limitation of motion of the lumbosacral spine.  Accordingly, 
a revision of the May 1969 rating action to correct this 
clear and unmistakable error is warranted.    







III.  Earlier Effective Date Claim

A.  Factual Background

In a May 1969 rating action, the RO granted service 
connection for a low back strain, mild.  At that time, the RO 
assigned a noncompensable disability rating, effective from 
December 8, 1968, the date the veteran filed his original 
claim for service connection for a low back disability.  

On September 3, 2002, the veteran requested that his service-
connected low back disability be re-evaluated for a higher 
rating.     

In February 2003, a VA examination was conducted.  At that 
time, the veteran stated that he had numbness of the entire 
right lower extremity when he stood for 15 minutes or longer.  
The physical examination showed that there was tenderness at 
the L5-S1 area bilaterally.  Motor strength was 5/5 in both 
lower extremities.  Heel, toe, and bend knee walking were 
normal.  Sensory showed a slight decrease in sharp sensation 
along the lateral side of the right foot and on the dorsum of 
the right foot.  Sensory was otherwise intact.  The diagnosis 
was chronic mechanical low back pain with symptoms of spinal 
stenosis.  According to the examiner, the veteran did very 
well and had only minor complaints and minor limitations in 
his activities.    

By an April 2003 rating action, the RO assigned a separate 10 
percent rating under Diagnostic Code 8799-8720 for sensory 
loss of the right lower extremity, effective from September 
3, 2002.

In April 2006, the RO received private medical records, dated 
from September 1991 to February 1996.  The records reflect 
that in 1991, the veteran received treatment for lower 
extremity numbness.  





B.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2), 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates intent to apply for 
an identified benefit may be considered an informal claim.  
38 C.F.R. § 3.155(a).

In this case, the veteran contends that he is entitled to an 
earlier effective date for the assignment of a separate 10 
percent rating for sensory loss of the right lower extremity.  
Given that his sensory loss of the right lower extremity is a 
part of his service-connected low back disability, he 
maintains that an effective date retroactive to December 8, 
1968, the date of receipt of his original claim for service 
connection for a low back disability, is warranted.

As previously noted, because the veteran did not file a 
notice of disagreement after he was provided notice of the 
May 1969 decision and his appellate rights, the May 1969 
rating action became final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2007).  Once a claim is final, the effective date for 
an increase awarded after the final action will be the date 
of receipt of the new claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.105, 
3.156, 3.400.  Accordingly, it follows that the veteran's 
argument that an effective date should be set when he filed 
his original claim in December 1968 is without merit because 
the May 1969 rating decision was a final adjudication with 
respect to his low back disability, and any disability 
related to his low back.  Regardless, in the veteran's April 
1969 VA examination, the examiner specifically noted that 
there were no sensory changes in the lower extremities.  

The next document that was received by the RO following the 
final May 1969 rating action was a VA Form 21-4138 (Statement 
in Support of Claim), received on September 3, 2002.  In the 
form, the veteran requested that his service-connected low 
back disability be re-evaluated for a higher rating.  In this 
regard, the effective date of a claim for increase will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  The Board recognizes that even 
though it was not until the veteran's February 2003 VA 
examination, that the evidence showed that the veteran had 
sensory loss of the right lower extremity which warranted a 
separate 10 percent disability rating, the RO assigned an 
effective date of September 3, 2002, the date of receipt of 
the claim, for the assignment of a separate 10 percent rating 
for sensory loss of the right lower extremity.  Thus, the RO 
assigned the effective date of September 3, 2002, the date of 
receipt of the claim, despite evidence showing that 
entitlement arose at a later date.  The only question here, 
however, is whether an even earlier date can be granted.  

The Board recognizes that private medical records show that 
in 1991, the veteran received treatment for lower extremity 
numbness.  However, an application for benefits was not 
received within one year from 1991.  Rather, the RO received 
the aforementioned records in April 2006.  Thus, the general 
rule applies.

The Board also recognizes that in August 2006, the veteran 
submitted a copy of a letter, dated in July 1999 that was 
addressed to the RO.  In the letter, the veteran requested 
that his "claim for disability be reopen[ed]."  He then 
discussed his service-connected low back disability.  This 
letter may be interpreted as a claim for an increased rating 
for his low back disability.  However, the letter is not 
date-stamped by the RO, and as such, it is not clear when or 
if the RO received it.  Regardless, even if the Board were to 
consider the July 1999 letter as the date of receipt of the 
claim, as stated above, the effective date of a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  It was not until 
the veteran's February 2003 VA examination that the objective 
evidence showed that the veteran had sensory loss of the 
right lower extremity, a date later than the date of receipt 
of the claim, whether receipt of the claim was in July 1999 
or September 2002.  It is also pertinent to note that, prior 
to September 23, 2002, orthopedic and neurological 
manifestations of a low back disability did not warrant 
separate compensable ratings.  Compare Note 1 after 
Diagnostic Code 5243 (2007) with Diagnostic Codes 5292-5295 
in effect prior to September 23, 2002.  In this case, the RO 
has assigned the effective date of September 3, 2002, the 
date they have determined to be the date of receipt of the 
claim, despite objective clinical findings showing that 
entitlement arose at a later date. 

In this case, the Board further recognizes the veteran's 
contentions that because an incorrect social security number 
was on his Form DD 214, and that this incorrect social 
security number, along with his correct social security 
number, were in the VA system, there were two separate files 
related to his case.  However, the Board notes that there is 
no evidence showing that there are two separate files in 
relation to the veteran's case.  Moreover, other than 
maintaining that an effective date retroactive to December 8, 
1968, the date of receipt of his original claim for service 
connection for a low back disability, is warranted, the 
veteran does not specifically allege that he filed another 
claim at some point between December 1968 and September 2002, 
with evidence of sensory loss of the right lower extremity.  

For the reasons noted above, an effective date earlier than 
September 3, 2002, for the assignment of a separate 10 
percent evaluation for sensory loss of the right lower 
extremity, is not warranted.  38 C.F.R. § 3.400.  


ORDER

As the May 1969 rating decision that assigned an initial 
noncompensable disability rating for a low back disability 
contains clear and unmistakable error, insofar as it failed 
to assign an initial 10 percent disability rating for 
limitation of motion of the lumbosacral spine, entitlement to 
an effective date of December 8, 1969 for a 10 percent rating 
for a low back disability is granted; the appeal is granted 
to this extent only.   

An effective date earlier than September 3, 2002, for the 
assignment of a separate 10 percent evaluation for sensory 
loss of the right lower extremity, is denied.


REMAND

In the above decision, the Board has concluded that the May 
1969 rating decision must be revised because it contains CUE, 
insofar as it failed to assign an initial 10 percent 
disability for slight limitation of motion of the lumbosacral 
spine with pain.  While the Board raised and considered CUE 
in adjudicating the earlier effective date for a compensable 
rating for the low back claim on appeal, and the RO did not 
consider CUE, the Board finds that the issue of whether the 
May 1969 rating decision contained CUE in failing to award an 
evaluation in of 20 percent for the low back disability, 
effective from December 8, 1968, is now in appellate status.  
The RO has not yet been afforded an opportunity to develop or 
adjudicate this CUE claim or furnish the applicable law and 
regulation to the veteran.  Further, the question of CUE is 
inextricably intertwined with the earlier effective date 
claim currently on appeal; entitlement to an effective date 
earlier than September 3, 2002, for the assignment of a 20 
percent evaluation for a low back disability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).  This is because a determination regarding the 
CUE claim could impact the veteran's earlier effective date 
claim. Accordingly, adjudication of the claim for a 20 
percent rating for the low back disability effective from 
December 8, 1969, to include whether the 1969 RO decision was 
clearly and unmistakably erroneous in not granting such a 
rating and effective date, must be remanded to the RO for 
appropriate development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must be 
notified of what information and evidence 
are still needed to substantiate a claim 
for an effective date earlier than 
September 3, 2002, for the assignment of a 
20 percent evaluation for a low back 
disability, to include on the basis of 
whether the May 1969 rating decision 
contained CUE in failing to award a 20 
percent rating for the low back 
disability, effective from December 8, 
1968.  The veteran must be advised of the 
pleading requirements for a claim of CUE, 
so that he may be able to formulate a 
complete list of all factual and/or legal 
errors in the prior RO determination.

The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim(s); 
(2) that VA will seek to provide; and (3) 
that the veteran is expected to provide.  
38 C.F.R. § 3.159(b)(1).  He must also be 
advised that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

Depending upon the veteran's response, any 
and all assistance due him must then be 
provided by VA.

2.  Thereafter, the RO/AMC must undertake 
any and all development it deems necessary 
with respect to the claim for whether the 
May 1969 rating decision contained CUE in 
failing to award an evaluation in excess 
of 10 percent for the low back disability, 
effective from December 8, 1968, based on 
the evidence of record and the law and 
regulations in effect at the time of entry 
of the action reportedly containing CUE.  
Appropriate notice of the action taken 
should then be provided to the veteran and 
his representative in writing.  The 
veteran is hereby advised that to ensure 
the Board's review of the CUE claim set 
forth, the timely filing of a notice of 
disagreement is required, followed by the 
VA's issuance of a statement of the case, 
and then his timely submission of a 
substantive appeal in order to perfect the 
appeal.

3.  Lastly, the RO/AMC must readjudicate 
the veteran's claim for an effective date 
earlier than September 3, 2002, for the 
assignment of a 20 percent evaluation for 
a low back disability, based on all the 
evidence of record and the governing legal 
authority, to include the law and 
regulation pertaining to CUE in RO 
decisions.  If the benefit sought on 
appeal continues to be denied, the veteran 
and his representative must be provided 
with a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal, to include the law and 
regulation pertaining to CUE in RO 
decisions.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


